DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 11, 13-21 and 25-27 are allowable. The restriction requirement between Species 1-12 , as set forth in the Office action mailed on May 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 15, 2020 is withdrawn.  Claims 23 and 24, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 23 and 24.
In claim 23, line 1, after “claim”, “22” has been deleted and --1--has been inserted therein.
In claim 11, line 1, after “claim”, “10” has been deleted and --1--has been inserted therein.
In claim 13, line 1, after “claim”, “10” has been deleted and --1--has been inserted therein.
In claim 14, line 1, after “claim”, “10” has been deleted and --1--has been inserted therein.
In claim 16, line 2, after the first “comprises”, “a third set space from the second wire set and further comprises” has been deleted.

Allowable Subject Matter
Claims 1-9, 11, 13-21 and 23-27 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-9, 11, 13-21 and 23-27  are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1 and 25 such as “wherein the second wire set is spaced apart from the first wire set, wherein the third wire set is spaced apart from the second wire set, wherein the first connection line is disposed between the first wire set and the second wire set on the bending area, wherein the second connection line is disposed between the second wire set and the third wire set on the bending area, and wherein the second wire set is disposed between the first connection line and the second connection line” (claims 1 and 25).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 27, 2022